PER CURIAM
Writ Granted . Under the particular facts of this case, the trial court abused its discretion in excluding the August 9, 2012 Scientific Analysis Report issued by the Louisiana State Police Crime Lab as a sanction for the State's failure to produce the subpoenaed evidence. Importantly, the trial court's continuance of trial has cured any prejudice to defendant caused by the State's failure to timely produce the requested documentation, and the trial court has modified the defendant's pre-trial status to home incarceration. Since the State has once again failed to comply with its discovery obligations by not producing color copies of the requested documentation, we remand to the trial court to provide the State with the opportunity to fully comply with the trial court's order or risk imposition of sanctions. See La. C.Cr.P. art. 729.5(A).